Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-11, 13-14, 17, and 19-23 have been examined and rejected. This Office action is responsive to the amendment filed on 06/30/2022, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17, and 20-23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson).

As to independent claim 1, Gilham teaches a breathing assistance apparatus (Fig. 2B, paragraph [0093], FIGS. 2B illustrate different perspective views of one embodiment of the portable patient monitoring system of the present invention; paragraph [0131], displaying the results in any unit defined by the user, including breaths per minute, beats per minute, etc) comprising: 
a housing (Fig. 2A, paragraph [0093], the portable patient monitoring system 200 has a housing for the device); 
a display (paragraph [0093], the portable patient monitoring system 200 includes an integrated, 7.x-inch widescreen, touch enabled display 202, as shown in expanded view in FIG. 2C);
one or more processors (paragraph [0010], a processor in data communication with said memory wherein said processor determines the value of a physiological parameter based upon said data) configured with computer readable instructions to: 
generate a graphical user interface on the display (paragraph [0106], FIGS. 3A and 3B represent illustrative views of general exemplary layouts of GUIs 300a and 300b in both Spot Check mode and Continuous Monitoring mode), the graphical user interface comprising: 
a parameter display section comprising a first plurality of parameter display elements, each parameter display element configured to display a parameter value associated with a parameter of the breathing assistance apparatus, wherein the first plurality of parameter display elements are positioned in a first configuration to substantially fill the parameter display section (Fig. 23D, the list of measurement data “SpO2”, “PR”, “SpHb”, “SpCO”, etc. displayed in a vertical configuration; paragraph [0126], FIGS. 23A-23F illustrate exemplary displays of measurement data showing, for example, data presentation in FIGS. 23A-23D when a depth of consciousness monitor is connected to a channel port of the hub of FIG. 1); 
receive an input (paragraph [0118], This change, caused by transitioning from Spot Check mode to Continuous mode or vice-versa, can be applied to any button, icon, or displayed data variable) to include an additional parameter display element within the parameter display section, wherein the additional parameter display element is associated with an additional parameter (Fig. 3A, 3B, paragraph [0012], Area 307 is reserved for the respiration measurement area, when operating in Spot Check mode only; Area 307 is the additional parameter display element; Referring now to FIG. 3F, respiration measurement area 307 includes a parameter label 341, an indication of the units of measure, a respiration value and tap pad area 342); 
modify the parameter display section to include the additional parameter display element associated with the additional parameter, wherein modifying the parameter display section includes (Fig. 3A, 3B, paragraph [0105], FIGS. 3A and 3B with respect to each operating mode, the screen appearance between each operating mode differs), 
generating the additional parameter display element within the parameter display section (Fig. 3A, 3B, paragraph [0012], Area 307 is reserved for the respiration measurement area, when operating in Spot Check mode only; Area 307 is the additional parameter display element; 307 displayed parameters is the additional parameter); 
modifying a shape of one or more of the first plurality of parameter display elements (Fig. 3A, 3B, paragraph [0105], FIGS. 3A and 3B with respect to each operating mode, the screen appearance between each operating mode differs and/or the screen may be annotated with a mode indicator such that it is obvious to the users which mode the monitor is configured for; Fig. 3B displayed parameters are the first plurality of parameters); and 
positioning the first plurality of parameter display elements and the additional parameter display element within the parameter display section forming a second plurality of parameter display elements, wherein the second plurality of parameter display elements are positioned in a second configuration within the parameter display section (Fig. 3A, 3B, paragraph [0105], FIGS. 3A and 3B with respect to each operating mode, the screen appearance between each operating mode differs and/or the screen may be annotated with a mode indicator such that it is obvious to the users which mode the monitor is configured for; Fig. 3A displayed parameters are the second plurality of parameters which includes the first plurality of parameters and the additional parameter displayed in area 307; paragraph [0116], The primary distinctions between the normal screen views in Spot Check and Continuous Monitoring mode include: a) in the SpO.sub.2 zone area 309, in continuous monitoring mode, a continuous SpO.sub.2 waveform is displayed across the width of the screen, while in Spot Check mode, no SpO.sub.2 waveform is displayed and b) in the monitor function keys/icon area 304, the selection and arrangement of these keys may vary between operating modes).
display, for at least a first parameter display element of the second plurality of parameter display elements, a first threshold value associated with a first parameter, wherein the first parameter display element displays the first threshold value and the parameter value associated with the first parameter (Fig. 6. Paragraph [0139], displays measurements of SpO.sub.2 601; Low limit 91 is the first threshold value); 
transition from a first operational mode to a second operational mode (paragraph [0118], This change, caused by transitioning from Spot Check mode to Continuous mode or vice-versa, can be applied to any button, icon, or displayed data variable),
display a visual indication of the transition from the first operational mode to the second operational mode (Fig. 4A, paragraph [0118], GUI 405 includes a mode indicator area 407; when in spot check mode, mode indicator area 407 reads "SPOT", while when in continuous monitoring mode, mode indicator area 407 reads "MON").
Gilham does not teach:
transition from a first operational mode to a second operational mode when the parameter value associated with the first parameter exceeds or drops below the first threshold value.
Johnson teaches:
transition from a first operational mode to a second operational mode when the parameter value associated with the first parameter exceeds or drops below the first threshold value (paragraph [0038], At step 314, compression appliance 14 determines, whether the measurement for data compressibility is less than lower threshold 34. If data compressibility is less than lower threshold 34, compression appliance 14 switches to passive mode. At step 320, compression appliance 14 determines whether the compression level measurement is greater than upper threshold 36. If the compression level measurement is greater than upper threshold 36, compression appliance 14 switches to passive mode).
Since Gilham teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transition from a first operational mode to a second operational mode when the parameter value associated with the first parameter exceeds or drops below the first threshold value, as taught by Johnson, as the prior arts are in the same application field of medical device user interface measurement display, and Johnson further teaches operation mode switching based on measured value threshold. By incorporating Johnson into Gilham would expand the utility of Gilham’s system by allowing to maintain performance of compression appliance at a useful compression level (paragraph [0012]).

As to dependent claim 7, the rejection of claim 1 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 1, wherein the second plurality of parameter display elements substantially fill the parameter display section (Fig. 5, paragraph [0120], Parameter zone area 520 further includes temperature status indicator area 522, SpO2 display area 524, NIBP display area 526, and respiration rate (RR) area 528).

As to dependent claim 17, the rejection of claim 1 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 1 wherein the displayed display of parameter value of the parameter is larger than the display of units of the parameter (Fig. 5, the  parameter value 501 display size is larger than the unit display size of its unit).

As to dependent claim 20, the rejection of claim 1 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 1, wherein for a first parameter display element of the first plurality of parameter display elements, the parameter value is a first parameter value and the parameter is a first parameter of the breathing assistance apparatus, wherein the first parameter display element is configured to display a second parameter value associated with a second parameter of the breathing assistance apparatus in conjunction with the first parameter value of the first parameter (paragraph [0124], Once activated and displayed on-screen, the systems' counting mechanism starts at a count of "1" beginning with the first screen tap by the caregiver, which is input based upon a manually detected physiological signal, and is displayed in count area 504; 504 is the second parameter, 501 is the first parameter).

As to dependent claim 21, the rejection of claim 20 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 20, wherein the display of the first parameter value is larger than the display of the second parameter value (paragraph [0124], Once activated and displayed on-screen, the systems' counting mechanism starts at a count of "1" beginning with the first screen tap by the caregiver, which is input based upon a manually detected physiological signal, and is displayed in count area 504; 504 is the second parameter, 501 is the first parameter; 501 is larger in display than 504).

As to dependent claim 22, the rejection of claim 20 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 20, wherein the first parameter is a primary parameter and the second parameter is a secondary parameter, wherein the secondary parameter is related to the primary parameter(paragraph [0124], Once activated and displayed on-screen, the systems' counting mechanism starts at a count of "1" beginning with the first screen tap by the caregiver, which is input based upon a manually detected physiological signal, and is displayed in count area 504; 504 is the secondary parameter, 501 is the primary parameter).

As to dependent claim 23, the rejection of claim 22 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 22, wherein the primary parameter and the secondary parameter are both determined based on data received from a first patient sensor (paragraph [0123]-[124], The GUI window 501 acts as a "touch pad", whereby the user taps the window concurrent with each respiration the caregiver detects through the stethoscope; at the first screen tap, the system begins auto-counting a predetermined, configurable time period (such as 15-seconds), where the time period is displayed in area 505. ).

Claims 2-6 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson) and in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski).

As to dependent claim 2, the rejection of claim 1 is incorporated. Gilham teaches
the breathing assistance apparatus of Claim 1 (Fig. 2A, paragraph [0093], the portable patient monitoring system 200 has a housing for the device).
	Gilham/Johnson does not teach:
the input is an indication that a peripheral device has been added to the apparatus.
Zaleski teaches
the input is an indication that a peripheral device has been added to the apparatus (paragraph [0182], In addition, on "plugging in" a new patient monitoring device, the system automatically requests and/or receives one or more current parameterized control settings. The received control settings are then automatically transferred to a displayed panel; paragraph [0199], Adding a device and/or connecting a patient to a medical device causes an automatic update of the panel and/or user interface, or at least a message to the user that the new device is available; an automatic update of the panel is the input indication).
Since Gilham/Johnson teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input is an indication that a peripheral device has been added to the apparatus, as taught by Zaleski, as the prior arts are in the same application field of medical device measurement data interface display, and Zaleski further teaches input indication triggered by a connected device. By incorporating Zaleski, into Gilham/Johnson would expand the utility of Gilham/Johnson’s system by allowing to automatically display information about new patient monitoring components as hardware is added (Zaleski, paragraph [0182]).

As to dependent claim 3, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 2 (Fig. 2A, paragraph [0093], the portable patient monitoring system 200 has a housing for the device).
	Gilham/Johnson does not teach:
the indication is automatically generated after the peripheral device is detected by the apparatus.
Zaleski teaches
the input is an indication that a peripheral device has been added to the apparatus (paragraph [0182], In addition, on "plugging in" a new patient monitoring device, the system automatically requests and/or receives one or more current parameterized control settings. The received control settings are then automatically transferred to a displayed panel; paragraph [0199], Adding a device and/or connecting a patient to a medical device causes an automatic update of the panel and/or user interface, or at least a message to the user that the new device is available; an automatic update of the panel is the input indication).
Since Gilham/Johnson teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input is an indication that a peripheral device has been added to the apparatus, as taught by Zaleski, as the prior arts are in the same application field of medical device measurement data interface display, and Zaleski further teaches input indication triggered by a connected device. By incorporating Zaleski, into Al-Ali would expand the utility of Gilham/Johnson’s system by allowing to automatically display information about new patient monitoring components as hardware is added (Zaleski, paragraph [0182]).

As to dependent claim 4, the rejection of claim 2 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 2, wherein the additional parameter is a patient parameter measured by the peripheral device (paragraph [0058], The patient monitor of the present invention can support SpO.sub.2 monitoring when SpO.sub.2 and NIBP measurements are taken from the same extremity (i.e. SpO.sub.2 finger sensor on the right index finger and NIBP cuff on the right arm)).

As to dependent claim 5, the rejection of claim 2 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 2, wherein the peripheral device is at least one of a pulse oximeter, a CO2 sensor, or a pressure sensor (paragraph [0057], he patient monitor of the present invention is also capable of measuring and displaying oxygen saturation (SpO.sub.2), pulse rate, plethysmograph waveform and signal quality indicator. The patient monitor of the present invention is also capable of trending oxygen saturation levels, pulse rates and signal quality indicators).

As to dependent claim 6, the rejection of claim 2 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 2, wherein the additional parameter is at least one of blood oxygen saturation of a patient, pulse rate, respiration rate, perfusion index, CO2 concentration, or pressure (paragraph [0057], he patient monitor of the present invention is also capable of measuring and displaying oxygen saturation (SpO.sub.2), pulse rate, plethysmograph waveform and signal quality indicator. The patient monitor of the present invention is also capable of trending oxygen saturation levels, pulse rates and signal quality indicators).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson) and in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Wolter (US 7623888 B1, hereinafter Wolter).

As to dependent claim 8, the rejection of claim 2 is incorporated. Gilham/Johnson/Zaleski does not teach the computer readable instructions further configure the processor one or more processors to arrange parameter display elements based on a priority value associated with each parameter.
	Wolter teaches:
to arrange parameter display elements based on a priority value associated with each parameter (Fig. 5, Col 6 line 10-12, the rank-ordered listing could be set forth as a table of data, in which priority values are listed for each display element).
Since Gilham/Johnson/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to arrange parameter display elements based on a priority value associated with each parameter, as taught by Wolter, as the prior arts are in the same application field of user interface data display, and Wolter further teaches listing data by priority value. By incorporating Wolter into Gilham/Johnson/Zaleski would expand the utility of Gilham/Johnson/Zaleski’s system by allowing a clear order of priorities among the listed display elements (Wolter, Col 6 line 4-6).
Claims 9-10 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson) and in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Al-Onaizan et al.  (US 20080228464 A1, hereinafter Al-Onaizan).

As to dependent claim 9, the rejection of claim 2 is incorporated. Gilham teaches the breathing assistance apparatus of claim 2, wherein the computer readable instructions further configure the processor one or more processors to display a parameter of a parameter display element of the second plurality of parameter display elements (paragraph [0120], Parameter zone area 520 further includes temperature status indicator area 522, SpO2 display area 524, NIBP display area 526, and respiration rate (RR) area 528).
	Gilham/Johnson/Zaleski does not teach:
a visual indication of a confidence value associated with a display element.
Al-Onaizan teaches:
a visual indication of a confidence value associated with a display element (paragraph [0023], the confidence value of one or more portions of text may be stored in a HTML page. Such stored information could be used to affect the display of the output text by using a display attribute (font color, for example) to indicate the confidence value).
Since Gilham/Johnson/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visual indication of a confidence value associated with a display element, as taught by Al-Onaizan, as the prior arts are in the same application field of user interface data display, and Al-Onaizan further teaches a confidence value visual indication. By incorporating Al-Onaizan into Gilham/Johnson/Zaleski would expand the utility of Gilham/Johnson/Zaleski’s system by allowing to indicate the confidence value (Al-Onaizan, paragraph [0023]).

As to dependent claim 10, the rejection of claim 9 is incorporated. Gilham teaches the breathing assistance apparatus of claim 9, wherein a displayed parameter value of the parameter display element (paragraph [0120], Parameter zone area 520 further includes temperature status indicator area 522, SpO2 display area 524, NIBP display area 526, and respiration rate (RR) area 528).
Gilham/Johnson/Zaleski does not teach the visual indication changes a color of a display element.
Al-Onaizan teaches:
the visual indication changes a color of a display element (paragraph [0023], the confidence value of one or more portions of text may be stored in a HTML page. Such stored information could be used to affect the display of the output text by using a display attribute (font color, for example) to indicate the confidence value; the text font changes color based on the confidence value).
Since Gilham/Johnson/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indication changes a color of a display element, as taught by Al-Onaizan, as the prior arts are in the same application field of user interface data display, and Al-Onaizan further teaches a confidence value visual indication. By incorporating Al-Onaizan into Gilham/Johnson/Zaleski would expand the utility of Gilham/Johnson/Zaleski’s system by allowing to indicate the confidence value (Al-Onaizan, paragraph [0023]).

Claim 11 is rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson) and in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Al-Onaizan et al.  (US 20080228464 A1, hereinafter Al-Onaizan) and in view of Williamson et al.  (US 20180232528 A1, hereinafter Williamson).

As to dependent claim 11, the rejection of claim 10 is incorporated. Gilham/Johnson/Zaleski/Al-Onaizan does not teach when the confidence value drops below a threshold, the parameter value is no longer displayed.
	Williamson teaches:
when the confidence value drops below a threshold, the parameter value is no longer displayed (paragraph [0102], this slider hides those detected data portions that have a confidence value below a threshold indicated by the slider).
Since Gilham/Johnson/Zaleski/Al-Onaizan teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indication changes a color of a display element, as taught by Williamson, as the prior arts are in the same application field of user interface data display, and Williamson further teaches a confidence value threshold based display. By incorporating Williamson into Gilham/Johnson/Zaleski/Al-Onaizan would expand the utility of Gilham/Johnson/Zaleski/Al-Onaizan’s system by allowing to further filter the listed data (Williamson, paragraph [0102]).

Claims 13-14, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Gilham et al. (US 20100298718 A1, hereinafter Gilham) in view of Johnson et al. (US 20100030797 A1, hereinafter Johnson) and in view of CHOI et al. (US 20150094865 A1, hereinafter CHOI).

As to dependent claim 13, the rejection of claim 1 is incorporated. Gilham teaches the breathing assistance apparatus of Claims 1.
Gilham/Johnson does not teach the computer readable instructions further configure the processor one or more processors to display a graphical user interface comprising input controls configured to receive input from a user to change operational values of a parameter.
CHOI teaches:
display a graphical user interface comprising input controls configured to receive input from a user to change operational values of a parameter (Fig. 12, paragraph [0105], a button 122 for selecting whether an air volume is displayed; the air volume is the parameter).
Since Gilham/Johnson teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to display a graphical user interface comprising input controls configured to receive input from a user to change operational values of a parameter, as taught by CHOI, as the prior arts are in the same application field of user interface data display, and CHOI further teaches user input to change operational values of a parameter. By incorporating CHOI into Al- Gilham/Johnson would expand the utility of Gilham/Johnson’s system by allowing when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).

As to dependent claim 14, the rejection of claim 13 is incorporated. Gilham teaches the breathing assistance apparatus of Claim 13.
 	Gilham/Johnson does not teach:
after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value.
CHOI teaches:
after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value (Fig. 14, Fig. 15, paragraph [0111], In FIGS. 13 to 15, one item is not displayed on the home screen 10; however, when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen 10; in Fig. 13, the air flow is not displayed, and in Fig. 14, the air flow is displayed as the indication, with the user operation to “Show” air flow).
Since Gilham/Johnson teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value, as taught by CHOI, as the prior arts are in the same application field of user interface data display, and CHOI further teaches user input to change operational values of a parameter. By incorporating CHOI into Gilham/Johnson would expand the utility of Gilham/Johnson’s system by allowing when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).

As to dependent claim 19, the rejection of claim 1 is incorporated. Gilham teaches the breathing assistance apparatus of Claims 1.
Gilham/Johnson does not teach the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display section.
CHOI teaches:
the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display section (Fig. 12, paragraph [0105], a button 122 for selecting whether an air volume is displayed; selecting the button 122 is the user input).
Since Gilham/Johnson teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display section, as taught by CHOI, as the prior arts are in the same application field of user interface data display, and CHOI further teaches user input to change operational values of a parameter. By incorporating CHOI into Gilham/Johnson would expand the utility of Gilham/Johnson i’s system by allowing when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claim 1, and cancellation of claim 12.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143